In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-21-00023-CV
     ___________________________

       LG CHEM, LTD., Appellant

                      V.

      ANDREW TRAYLOR, Appellee


  On Appeal from the 153rd District Court
          Tarrant County, Texas
      Trial Court No. 153-300513-18


 Before Sudderth, C.J.; Kerr and Birdwell, JJ.
     Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

      Appellant has informed the court that the parties entered an agreement

resolving their dispute. Accordingly, Appellant has filed a motion to dismiss the

appeal, and Appellee does not oppose the motion. We grant the motion and dismiss

the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Appellant must pay all costs of this appeal. See Tex. R. App. P. 42.1(d).

                                                       Per Curiam

Delivered: October 14, 2021




                                            2